Citation Nr: 0902285	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  08-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent prior to July 21, 2006, for post traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than July 21, 
2006, for a grant of total disability based on individual 
unemployability (TDIU).

3.  Entitlement to service connection for sleep apnea 
(claimed as secondary to service connected PTSD).

4.  Entitlement to service connection for heart disability 
(claimed as secondary to service connected PTSD).

5.  Entitlement to service connection for onychomycosis.

6.  Entitlement to service connection for lipomas and 
residuals of post operative lipomas (claimed as secondary to 
Agent Orange exposure).

7.  Entitlement to service connection for left foot and ankle 
disability.
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to June 
1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2008, the appellant and his spouse testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
The VLJ informed the appellant and his representative that 
the record would be held open for an additional 30 days for 
the submission of additional evidence.  The appellant was 
advised that he could submit a claim for service connection 
for hypertension, but that the appeal before the Board at 
this time did not include hypertension.




FINDINGS OF FACT

1.  Prior to May 3, 2006, PTSD was manifested by occupational 
and social impairment with reduced reliability and 
productivity due symptoms of depression, anxiety, flashbacks, 
intrusive thoughts, poor sleep, nightmares, hypervigilance, 
exaggerated startle response, problems with relationships, 
and social isolation, without any impairment of thought, 
cognition, orientation, memory, speech, judgment, or impulse 
control.

2.  Prior May 3, 2006, the appellant did not meet the 
schedular criteria for a TDIU; and unemployability due to 
service-connected disability was not factually ascertainable 
prior to July 21, 2006.

3.  Sleep apnea is not attributable to service or service-
connected disability.

4.  A heart disability is not shown in service or within one 
year of separation, and is not attributable to service or 
service-connected disability.

5.  Onychomycosis is not attributable to service.

6.  Lipomas and residuals of post operative lipomas is not 
attributable to service or herbicide exposure.

7.  Left foot and ankle disability is not attributable to 
service, and arthritis is not shown within the one year 
following service discharge.

8.  As of May 3, 2006, PTSD resulted in worsening depression, 
suicidal ideation and the requirement of hospitalization for 
safety reasons.  Factually, he was unemployable due to 
service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent 
for PTSD prior to May 3, 2006, for PTSD are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130; Diagnostic Code 9411 (2008)

2.  An effective date earlier than May 3, 2006, for the grant 
of TDIU is not warranted. 38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2008).

3.  Sleep apnea was not incurred in or aggravated by service, 
and is not proximately due to service-connected disability. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

4.  A heart disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Onychomycosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2007); 38 C.F.R. § 
3.303 (2008).

6.  Lipomas and residuals of post operative lipomas were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

7.  Left foot and ankle disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

8.  Effective May 3, 2006, PTSD was 70 percent disabling and 
unemploybility due to service connected disabilities is 
established.  § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.16, 4.130; Diagnostic Code 9411 (2008)
  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

Prior to the initial adverse adjudication of the claims, the 
RO sent the appellant a letter dated April 2003 addressing 
the claims for service connection for tumors (lipomas), 
residuals of ankle fractures, and toenail fungus due to Agent 
Orange exposure (onychomycosis).  This letter included 
guidance on claims predicated on herbicide exposure.  
Thereafter, in July 2003, the appellant initiated a claim for 
service connection for PTSD.  The RO sent the appellant a 
VCAA letter dated July 2003.  Later, in July 2003, the 
appellant initiated new claims for service connection for 
sleep apnea and a heart condition.  Prior to the initial 
adverse adjudication of these claims, the RO sent the 
appellant a VCAA letter dated August 2003.  The appellant 
thereafter indicated that he believed that these conditions 
were secondary to PTSD.  The RO sent the appellant a letter 
dated February 2004 again addressing these claims, which 
included guidance on claims predicated on the theory of 
secondary service connection.  In November 2004, the 
appellant initiated a claim for TDIU.  The RO sent him a VCAA 
letter dated November 2004.

The VCAA letters cited above notified the appellant of the 
evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  However, none of 
the above notice letters included notice of the disability 
rating and effective date elements of the claims.  By a 
separate letter dated March 2006, following the initial 
adverse adjudications, the RO notified the appellant of the 
disability rating and effective date elements of his claims.  
This is error and presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The Board finds that there is no prejudice to the appellant 
in this timing error because the claims were subsequently 
readjudicated and VA sent the appellant a Supplemental 
Statements of the Case notifying him of the actions taken and 
evidence obtained or received.  As such, the appellant was 
afforded due process of law.  Furthermore, at his personal 
hearing before the undersigned VLJ, the appellant was 
counseled on his claims and given an additional 30 days 
within which to submit evidence.  The Board observes that the 
appellant has been represented throughout his appeal by an 
accredited service organization.  In view of the above, the 
Board finds that the appellant has not been deprived of 
information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

The Board notes that the claim for the assignment of higher 
rating for PTSD arises from an original claim of service 
connection for PTSD.  As a downstream issue, additional VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA and private treatment records, and medical 
records associated with the appellant's Social Security 
Administration disability claim have been associated with the 
claims folder.  Additionally, VA afforded the appellant 
various VA examinations between June 2003 and December 2006.  
VA afforded the appellant the opportunity to appear for a 
hearing.  The appellant exercised his right to a hearing and 
testified before the undersigned in June 2008.  The VLJ held 
the record open for 30 days pending the receipt of additional 
evidence.  No evidence has been received to date.  In view 
thereof, the Board finds that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

Historically, the record shows that the appellant filed a 
claim for service connection for PTSD in July 2003.  In 
November 2004, the RO granted service connection for PTSD and 
assigned a 50 percent disability rating effective from July 
7, 2003.  In May 2005, the appellant filed a notice of 
disagreement with the assigned disability evaluation.  In 
November 2005, he perfected an appeal.  In July 2007, the RO 
increased the evaluation for PTSD to 70 percent, effective 
from July 21, 2006.  The 50 percent evaluation prior thereto 
remained in effect.  On VA Form 21-4138, the appellant 
reported that he agreed with the percentage, 70 percent, 
assigned; however, he indicated that he sought an earlier 
effective date for the 70 percent disability evaluation.  In 
this case, the Board observes that the matter of an earlier 
effective date for the 70 percent evaluation is as practical 
matter the same as a claim for an increased initial 
evaluation as indicated on the title page of this decision.

The appellant and his spouse argue that his PTSD 
symptomatology prior to July 21, 2006, met the schedular 
criteria for a 70 percent disability rating and that his 
disability had not materially changed during the appeal 
period.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, which provides a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A score of 71-80 reflects that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

The multi-volume claims folder has been reviewed in its 
entirety, including the SSA records.  These records show that 
the appellant quit work in October 2004 following hernia 
surgery.  SSA records are mostly duplicative of VA medical 
records, but include an SSA evaluation of the appellant's 
psychiatric status.  In July 2005, a psychology examination 
was conducted.  The examiner reported that the appellant had 
PTSD and was capable of performing work activities that did 
not require him to interact with the general pubic or work in 
close proximity with others.  It was noted that he was able 
to interact superficially with others and would not require 
undue supervision.  It was further noted that that he had 
limited stress tolerance but was able to follow direction and 
complete tasks on a timely basis under relatively solitary, 
low stress conditions.

A review of the evidence of record shows that the appellant 
received a diagnosis for PTSD in August 2003.  Current 
symptoms were described as anger outbursts, flashbacks, 
nightmares, depressed mood, intrusive thoughts, poor 
relationships, isolates, avoids feelings, anxiety (chest 
palpitations), muscular tightness, edginess, and 
distractibility.  A Global Assessment of Functioning (GAF) 
score of 50 was assigned.  

On psychiatric evaluation in September 2004, the appellant 
reported that he first sought mental health treatment about 1 
year ago.  Symptoms were anger outbursts, flashbacks, 
nightmares, depressed mood, intrusive thoughts, anxiety, 
hypervigilance, and hyperstartle response.  By history, he 
worked 30 years with a refinery, had a conflict with his 
supervisor leading to homicidal thoughts, which led to his 
impulsively quitting that job.  The appellant reported that 
he was currently employed in the construction industry and 
also operating a ski lift.  The examiner described the 
appellant as intellectually capable with no difficulty 
understanding, remembering, and carrying out detailed and 
simple directions.  There was adequate judgment and insight, 
impacted by anger.  The appellant reported that he had only 
one close friend and has had no contact with this person for 
10 years.  It was noted that he was able to maintain brief 
and superficial contact with others in the work setting.  A 
GAF of 55-60 was assigned.

Undated statements from the appellant's spouse reflect that 
the appellant has mood swings.

In November 2004, the appellant reported that he was unable 
to work.  VA treatment records dated November 2004 reflect 
complaints of depression and irritability along with "bad 
nights" occurring 2-3 times a month.

VA treatment records dated November 2004 show that the 
appellant had been hunting and experienced chest pain.

On VA psychiatric evaluation in March 2005, the appellant 
arrived promptly and appeared well-groomed with satisfactory 
hygiene.  He appeared somewhat anxious but was not 
unfriendly.  It was noted that the appellant maintained a 38 
year marriage, but that he had episodes of irritability 
towards his wife.  It was further noted that he was 
unemployed, and had had ongoing anger problems with 
coworkers.  The appellant received counseling every 2 weeks 
and was followed by a physician who prescribed medication.  
Symptoms included nightmares, hypervigilance, hyper-startle 
response, anxiety, feelings of anger, alienation, intrusive 
thoughts, and occasional suicidal thoughts.  Objectively, 
there was no disorder of thought or cognition.  Thinking, 
concentration, and memory were intact.  Psychomotor activity 
was within normal limits.  Mood was dysphoric with some 
anxiety.  Under stress, judgment and insight were described 
as "likely reduced."  A GAF score of 55 was assigned.

In a letter dated May 2005, a VA social worker indicated that 
she provided the appellant with counseling for PTSD symptoms.  
These symptoms included hypervigilance, irritability, violent 
nightmares, social avoidance, attention/concentration 
difficulties, and depression.  In her opinion, his GAF had 
declined in recent weeks and he was unemployable.  She noted 
that the appellant's wife reported that he had extreme 
anxiety when confronted with minimally stressful situations 
(panic and chest pain).

VA treatment records dated July and August 2005 reflect 
follow-up for PTSD symptoms.  It was noted that the appellant 
and his wife felt "punished" regarding VA disability 
compensation because they have maintained a long-term 
marriage; the record shows that the marriage has been 
difficult.  A July 2005 note reflects that the appellant had 
increased anxiety during recent travel to Denver with his son 
and grandson.

From August to September 2005, the appellant participated in 
VA's PTSD Residential Program to learn coping skills.  It was 
noted that the appellant reported enjoying the patients' 
social setting, but that he still wants to stay away from 
people.  These records show intact orientation, memory, and 
perception.  Intellect was described as average, and judgment 
was fair.  Mood and affect were described as unremarkable and 
bright, respectively.  The appellant denied any history of 
suicidal or homicidal ideation.  In August 2005, a GAF of 55 
was assigned.

VA treatment records dated September 2005 show that the 
appellant participated in a Fun Run-Walk-Wheel Race.

During VA psychiatric evaluation in December 2005, the 
appellant reported continued feelings of anger and outbursts.  
His mood was mildly dysphoric, but speech was clear and 
thoughts were organized and focused.  PTSD with symptoms of 
anger, nightmares, and dysthymia was assessed.  A GAF of 55 
was assigned.
VA treatment notes dated January to February 2006 reflect 
that the appellant was saddened by the loss of two close 
friends in December.  He attended the funeral of a friend.  
It was noted that the appellant had reconnected with other 
veterans and hoped to take a trip to visit his friends in 
April.  It was further noted that he had relationship 
difficulties with his wife.

In February 2006, a VA examination was conducted.  The 
appellant reported flashbacks 3-4 times a week.  Later, he 
reported that he last had a flashback in September 2005.  The 
appellant complained of nightmares, avoidance, intrusive 
thoughts, diminished interests, poor memory, excessive sleep, 
anger, hypervigilance, poor concentration, depression, 
suicidal thoughts, and adhedonia.  The appellant denied 
having any friends and acknowledge an adequate 38 year 
marriage.  His wife reported that the marriage had no 
intimacy.  The appellant indicated that he enjoyed 
woodworking, fishing, and camping, and that he spends his 
days gathering firewood, working in his woodworking shop, or 
watching TV.  Mental status examination was described as 
unremarkable.  The diagnosis was PTSD with depression.  A GAF 
of 55 was assigned.  The examiner noted that the appellant 
was not accepting that he had marital problems.  He further 
indicated that his concentration, insight, and ability to 
establish effective relationships were a problem affecting 
his occupational and social functions.

In correspondence received March 2006, the appellant's spouse 
disputed any characterization in the record that the 
appellant had friends or was able to seek out pleasure.  She 
further disputed any characterization of the appellant as 
being typically clean and hygienic, or having intact memory.  
She indicated that the appellant has no friends, is not 
usually clean, has poor memory, concentration and insight, 
and that she is not treated in a friendly manner by the 
appellant.

A May 2006 treatment note reflects that the appellant's wife 
reported that the appellant "needs increased contact with 
male since the friend he used [to] confide in has died."  
The appellant reported that his depression has worsened and 
that he is unable to approach his summer activities without 
his friend.  Mental status was alert and oriented.  Mood was 
nearly euthymic.  Verbal and motor slowing was noted.  
Thoughts were organized, insight and judgment were intact, 
and there were no psychotic manifestations.

VA in-patient medical records dated May 3 to 18, 2006, 
reflect that the appellant presented for worsening depression 
with suicidal ideation.  He was admitted for assessment, 
safety, and stabilization.  The assessment was PTSD and 
depression; a GAF of 45 was assigned on admission.  It was 
noted that suicidal ideation had begun over the past couple 
months and that he had not responded well to increased 
medication.  The discharge summary shows that the appellant's 
medication was changed during his admission and that he 
experienced "significant improvement in his mood with 
essential resolution of depression."  At discharge, the 
appellant was euthymic and future oriented.  There was no 
suicidal thinking, homicidal thinking, or psychosis.  The 
discharge diagnoses were PTSD and depression.  A GAF of 65 
was assigned.

In a letter dated July 2006 prepared on behalf of the 
appellant, a VA physician wrote:

Despite treatment for your PTSD and 
depression, you remain hypervigilant, 
have ongoing problems sleeping through 
the night, and remain irritable and have 
difficulty concentrating.  You remain 
extremely sensitive to unexpected 
acoustic stimuli, such as sudden loud 
noise, or children.

VA treatment notes dated July 2006 show a GAF score of 65.

VA treatment records dated from 2006 show that the appellant 
and his wife continue to experience marital problems due to 
financial pressures and the appellant's physical 
disabilities.  In September 2006, the appellant reported 
persistent nightmares and hypervigilance.  He was alert and 
oriented with a dysphoric mood, moderate anxiety, and flat 
affect.  There were no homicidal ideations, hallucinations, 
or delusions.  Thoughts were pessimistic, but organized.  
Insight and judgment were fair.  A GAF score of 50 was 
assigned.  In October 2006, the appellant was alert and 
oriented with a dysphoric mood, flat affect, and slowed 
verbal and motor responses.  He reported passive suicidal 
ideation, but no plan.  There were no homicidal ideations, 
hallucinations, or delusions.  Thoughts were organized.  
Insight and judgment were fair.

In December 2006, a VA psychiatric examination was conducted.  
The appellant reported poor sleep, violent nightmare about 
his combat experiences, night sweats, exaggerated startle 
response, hypervigilance, anxiety, avoidance, intrusive 
thoughts, and significant depression with a consistently low 
mood and lack of energy/motivation.  His affect was blunt and 
solemn.  Speech was easily understood.  The appellant was 
able to track the conversation fairly well and there was no 
indication of impaired concentration or attention; but the 
appellant reported decreased ability under stress which 
interferes with completing a task in a timely manner.  
Psychomotor activity was within normal limits.  Thinking was 
logical and goal oriented and there was no indication of a 
thought disorder.  Judgment and insight were intact.  The 
diagnosis was PTSD with significant depression.  A GAF score 
of 50 was assigned.  It was noted that the appellant would 
have difficulty sustaining full time employment; his stress 
tolerance was reduced as reflected by easy irritability and 
social withdrawal when faced with relatively minor stressors.  
The appellant was further noted to be intellectual capable 
but with some reduction of concentration especially when 
dealing with the stress of the work setting.  Simple 
direction appears to be within his ability.

Thee Board concludes that an effective date of May 3, 2006 
for the award of a 70 percent evaluation for PTSD is 
warranted.  Upon careful review of the pertinent evidence, 
the Board concludes that the criteria for an evaluation 
greater than 50 percent for PTSD prior to May 3, 2006, are 
not met.  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to PTSD 
symptomatology is not shown.

When seen on May 3, 2006, there was worsening depression, 
suicidal ideation and the need to admit for stabilization and 
safety.  Furthermore, at that time, the GAF was 45.  We see 
no significant difference between such manifestations and the 
symptoms that resulted in the award of 70 percent a few 
months later.  We recognize that after hospitalization the 
GAF was 65.  However, such was following hospitalization, 
rather than under ordinary conditions of life.

Prior to May 3, 2006, the evidence shows PTSD symptoms of 
depression, irritability, outbursts of anger, depression, 
occasional anxiety, intrusive thoughts, nightmares, and poor 
sleep.  The evidence further shows difficulty in establishing 
and maintaining effective relationships, especially with his 
wife, and unemployment.  While the appellant's wife disputes 
some of the objective findings concerning the appellant's 
mental status, the Board observes that the mental status 
findings were fairly consistent for the period at issue.  
These findings show that the appellant had no disorder of 
thought or cognition, and no impairment of orientation, 
speech, memory, concentration, insight, or judgment.  
Concentration, insight, and judgment were described as 
"reduced" when the appellant was under stress.  But 
otherwise, his symptoms did not include near-continuous 
panic; or depression affecting his ability to function 
independently, appropriately, and effectively; or impaired 
impulse control; or neglect of personal appearance or 
hygiene; or an inability to establish and maintain effective 
relationships.

The Board acknowledges the appellant's, and his spouse's, 
report that he had no friends and that the marriage 
relationship was strained and damaged due to years of PTSD 
symptoms.  However, the record contains contradictory self-
reports concerning friends.  The Board assigns greater 
probative value to the evidence showing that the appellant 
had friends since there is evidence that he experienced 
increased depressive symptoms following the death of a couple 
friends around December 2005.  The record also shows that, in 
early 2006, the appellant reported having reconnected with 
other veterans and planned to visit them.  The evidence of 
record clearly indicates that the appellant has difficulty, 
rather than an inability, to establish and maintain effective 
relationships.

The Board further acknowledges the appellant's, and his 
spouse's, report that he has disturbances of motivation and 
energy.  However, the record shows that these disturbances 
are not so debilitating that they prevent the appellant from 
functioning independently, appropriately, and effectively.  
The appellant went hunting in November 2004, travelled to 
Denver with his son and grandson around July 2005; and later 
participated in a local Fun Run-Walk-Wheel event.  
Furthermore, in February 2006, he reported that he enjoyed 
woodworking, fishing, and camping and that he spends his days 
gathering firewood, working in his woodworking shop, and 
watching TV.  The appellant's 50 percent rating contemplates 
disturbances of motivation and energy; and the evidence does 
not show that the appellant's PTSD symptoms, to include 
disturbances of motivation and energy, have kept him from 
functioning independently, appropriately, and effectively.

The record reflects that the appellant was unemployed since 
October 2004.  See VA Form 21-8940, signed by appellant and 
dated November 2004.  However, his SSA records show 
unemployability due to PTSD and other non-psychiatric medical 
disorders.  Unemployment alone does not satisfy the schedular 
criteria for increase.

Lastly, the Board has considered the GAF scores assigned 
prior to May 3, 2006.  The GAF scores range from 45 to 65.  
The low score of 45 which, in part, serves as a basis for the 
partial grant.  The GAF scores are mostly 55 for the period 
prior to May 3, 2006; which reflects moderate symptoms.

Weighing the evidence of record, the Board finds that the 
appellant's PTSD symptomatology more closely approximates the 
schedular criteria for a 50 percent rating prior to May 3, 
2006.  Furthermore, the Board finds that a uniform rating 
prior to this date is warranted and there is no basis for a 
further staged rating.  See Fenderson and Hart, surpa.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, absent evidence that his disability 
has caused marked interference with employment or required 
frequent inpatient hospitalization such that application of 
the regular schedular standards is rendered impracticable, 
referral is not warranted for assignment of an extra-
schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 
338, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Effective Dates

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).  
Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if 
the requisite schedular criteria is not met if a claimant is 
nevertheless shown to be "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."

In this case, a review of the record shows that the appellant 
has been unemployed and unable to secure or follow 
substantially gainful employment since about October 2004.  
See SSA Records dated July 2005.  The appellant's TDIU claim 
reflects that he had worked as a ski lift operator and 
carpenter's helper.
In a July 2007 rating decision, the RO granted the claim for 
TDIU, and assigned an effective date of July 21, 2006, based 
on the effective date of the 70 percent disability evaluation 
for PTSD.  From that date, the appellant's disabilities 
included PTSD rated as 70 percent, tinnitus rated as 10 
percent disabling, and bilateral hearing loss rated as 0 
percent disabling.  The combined evaluation is 70 percent.  
Based on the decision of the Board, the veteran now meets the 
scheduler criteria as of May 3, 2006.  We also conclude that 
he is unemployable due to service-connected disability as of 
that date.  See GAF score of 45.

Prior to May 3, 2006, the appellant did not meet the 
schedular criteria for a TDIU; additionally, unemployability 
due to service-connected disability was not factually 
ascertainable prior to that date.  Despite the reports by the 
veteran and his spouse, the more probative evidence does not 
establish unemployability due to service connected 
disabilities prior to May 3, 2006.

VA has no authority to grant a benefit or award a benefit to 
which the veteran was not yet entitled.  The jurisdictional 
threshold for the grant of a TDIU was not triggered until the 
grant of the 70 percent disability rating for PTSD effective 
July 21, 2006.  Therefore, the appellant is not entitled to 
an effective date prior to July 21, 2006, for the grant of 
schedular TDIU.  See 38 C.F.R. § 4.16(a); Ross v. Peake, 21 
Vet. App. 528 (2008)

Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the VA must 
consider total disability based on individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (2001).  
A July 2006 letter prepared for the appellant from a VA 
physician reflects that he unable to work because of 
pulmonary and psychiatric issues.  In this case, the Board 
finds that prior to July 21, 2006, the appellant, although 
pursuing a claim for increase had not submitted evidence of 
unemployability due to service-connected disability alone.  
As such, the Board finds that an effective date prior to July 
21, 2006, for the grant of TDIU due to service connected 
disability is not warranted.  Accordingly, the claim is 
denied.

IV.  Service Connection

Initially, the Board notes the appellant does not assert that 
his claimed disorders are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Cardiovascular disease and arthritis shall be considered to 
have been incurred in or aggravated by service although not 
otherwise established during the period of service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added.  While 
there has been a change in 38 C.F.R. § 3.310, this claim 
predated the amendment, and the change is clearly more 
restrictive.  As such the original regulation is for 
consideration here.

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to herbicides in service has a disease listed in 
38 C.F.R. § 3.309(e), such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  These diseases do not include 
benign tumors or lipoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The appellant argues that he has sleep apnea and heart 
disability secondary to service-connected PTSD, onychomycosis 
due to service, lipomas due to Agent Orange exposure, and 
left foot/ankle disability attributable to injury in service.  
At his personal hearing in June 2008, the appellant could not 
identify his heart disorder, but mentioned heart 
catheterization.  He also could not recall having been told 
by a medical professional that his heart condition was 
attributed to service-connected PTSD, but indicated that a 
doctor from his first sleep study for sleep apnea may have 
related that condition to PTSD.  Also, at his hearing, the 
appellant argued that he has lipomas and residuals thereof 
due to Agent Orange exposure in service.  He reported onset 
of tumor-like growths soon after service discharge.  Neither 
the appellant nor his wife could recall any doctor relating 
the recurrent lipomas to Agent Orange exposure in service.  
The VLJ advised he appellant on appropriate nexus evidence 
for the purpose of establishing his claims, and held the 
record open 30 days for the appellant to submit reliable 
evidence showing a relationship between the claimed 
disabilities and service or service-connected disability.  No 
evidence was received.

A review of the available evidence shows that, during service 
enlistment examination in October 1964, the appellant 
reported having had a sprained ankle from football.  Clinical 
evaluation was normal except for identifying marks, scars, 
tattoos.  On service examination in June 1966, the appellant 
reported hypertension; the examiner noted labile 
hypertension, not considered disabling.  Service medical 
records show that that, in February 1967, the appellant 
dropped a heavy object (oil drum) while intoxicated on his 
left foot.  He was brought to the emergency room and admitted 
with a diagnosis of fracture, 2nd metatarsal bone, left foot.  
He was placed in a short-leg walking cast, which was removed 
in March 1967.  Service medical records also show that 
appellant had twisted and maybe hit his left ankle in October 
1967 while running.  An x-ray study showed a non-displaced 
fracture in the distal portion of the second metatarsal; the 
left ankle was normal.  A February 1968 "narrative summary" 
shows a history of left foot fracture in February 1967.  
Examination revealed no lung or heart abnormalities.  
Separation examination dated May 1968 reflects normal 
clinical evaluation, with the exception of 
scars/marks/tattoos on skin examination.

A private hospital record dated June 1968 reflects that the 
appellant had a benign lipoma of the left breast excised.  By 
history, he noticed the growth about 4 weeks earlier.  No 
etiology was cited.

A private medical report from the Sleep Center dated October 
2001 reflects a history of snoring and daytime somulence.  
The examiner concluded that this history was consistent with 
obstructive sleep apnea.  The appellant underwent a sleep 
study.  On EKG monitoring at that time, premature atrial 
contractions (PAC) and unifocal PVC were noted.  The 
appellant was assessed with significant sleep apnea.

A VA treatment records dated December 2002 reflects a history 
of growths, called "tumors", with onset about 3 months 
after the appellant returned from Vietnam.  Examination 
showed no cardiovascular or respiratory abnormalities.  
Dermatologic examination showed 2 lipomas on the lower back.  
Musculoskeletal examination showed intact gait and no 
abnormalities.  The diagnoses included sleep apnea, obesity, 
and elevated blood pressure.  A March 2003 VA treatment note 
reflects cardiac status within normal limits.  A June 2003 VA 
treatment note reflects complaints of worsening sleep apnea 
in conjunction with increased weight.

In June 2003, a VA examination was conducted.  The appellant 
reported 2 left foot/ankle injuries in service, with fracture 
and casting.  He complained of instability, morning 
stiffness, and pain.  He reported that he must wear high-top 
foot wear.  Clinical findings showed tenderness with 
palpation of the malleolus and limited range of motion 
(inversion /eversion), which was symmetrical with the right 
foot.  The examiner opined that "I do not feel this is 
related to the ankle/foot injury."  The examiner further 
noted that the appellant had bilateral hallux valgus and 
valgus deformity of the heels, which were unrelated to the 
in-service injury to the left foot/ankle.  An x-ray study of 
the left foot showed plantar heel spur but no fracture or 
deformity and minimal arthritis.  An x-ray study of the left 
ankle showed no fracture; negative left ankle study.

In a statement received in July 2003, the appellant reported 
that he was told his sleep apnea had "done some damage to my 
heart."

In September 2003, the appellant underwent an Agent Orange 
Registry Examination.  History of benign tumors was noted.  
Examination of the skin revealed multiple underlying tumors.  
Onychomycosis of the great toes and 2nd toes bilaterally was 
also shown.  No cardiovascular abnormalities were noted.  The 
assessment included history benign tumors, likely lipomas as 
described, onychomycosis of the toes as described, and 
obesity.

VA treatment records dated March 2004 reflects chest wall, 
noncardiac pain.  These records show that the pain was 
unrelated to activity, and was not suggestive of angina.  
Sleep apnea was noted as stable.  In September 2004, chronic 
obstructive pulmonary disease was assessed.

In September 2004, a VA respiratory examination was 
conducted.  The impression was mild obstructive pulmonary 
disease, possibly restrictive.  The examiner noted that 
symptoms were not shown in service and that this was 
unrelated to service.  The examiner further commented in an 
addendum dated October 2004 that, while the appellant 
believed that PTSD caused sleep apnea, the examiner did not 
believe that PTSD caused sleep apnea and the claims folder 
did not show otherwise as well.

A VA treatment note dated October 2004 reflects an assessment 
for questionable coronary artery disease.  It was noted that 
the appellant should mitigate risk with diet, exercise, and 
blood pressure and weight control.  A November 2004 note 
shows "he had what sounds to be angina when hunting recently 
and has had heartburn for the past two weeks."  The 
appellant was referred for a treadmill EKG.  Based the 
results of the treadmill test, the appellant's physician 
recommended catheterization.  In February 2005, the appellant 
underwent cardiac catheterization.  Procedure findings were:  
Chest pain of undetermined etiology with normal left 
ventriculogram, normal coronary arteries, and false-positive 
exercise treadmill test.

A VA treatment note dated August 2005 reflects complaint of 
chest pain, treated with nitroglycerin as need.  VA treatment 
notes date September 2005 show mycotic toenails.  These 
records show complaints of bilateral foot pain due to cracks 
on heels.  X-ray dated March 2006 reflects "No active 
cardiopulmonary disease."

Medical records associated with the appellant's SSA 
disability claim are silent for objective findings of heart 
disability.  The appellant reported to SSA that he had PTSD, 
chronic obstructive pulmonary disease, asthma, heart 
problems, sleep apnea, depression, and hypertension.

Analysis

Having reviewed the evidence of record, the Board concludes 
that the preponderance of the evidence is against service 
connection for the claimed conditions.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Sleep Apnea and Heart Disability

Sleep apnea is not shown in service and has not been 
attributed to service or service-connected disability, to 
include PTSD, by reliable evidence.  Similarly, a heart 
condition is not shown in service or within the initial post 
separation year, and there is no current abnormal cardiac 
pathology attributed to service by reliable evidence.

The Board acknowledges the appellant's belief that PTSD 
caused both sleep apnea and heart problems.  He is certainly 
competent to state that he has difficulty breathing, snores, 
and has chest pain.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, his suggestion that sleep apnea and PTSD 
were caused by service-connected PTSD is not competent 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of sleep apnea, first 
manifested more than 30 years after service, is far too 
complex a medical question to lend itself to the opinion of a 
layperson.  Additionally, other evidence of record suggests 
that this condition may be attributable to chronic 
obstructive pulmonary disease and obesity.  Thus, the Board 
finds that the appellant's opinion has no probative value.  
This coupled with the absence of any other evidence 
attributing sleep apnea to service or PTSD weighs against the 
claim.

Similarly, the Board finds that the diagnosis of heart 
disease is too complex a medical question to lend itself to 
the opinion of a layperson.  The record shows that the 
appellant has undergone an evaluation for his complaints of 
chest pain, but that there are no medical findings supporting 
the presence of any active cardiac disease.  Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability.  38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Here, the evidence indicates no present heart 
disorder.  The medical evidence of record is more probative 
than the appellant's uncorroborated lay opinion.  On balance, 
the weight of the evidence is against the claim.

Accordingly, the claims for sleep apnea and heart disability 
are denied.

Onychomycosis

Onychomycosis, a fungal condition of the nails, is not shown 
in service and this condition has not been attributed to 
service by reliable evidence.  While the appellant reports 
that the condition began in service, service medical records 
are silent for this condition.  Moreover, skin examination on 
service separation shows no findings for onychomycosis.  The 
appellant is competent to report having had this condition 
during service and since service as the manifestations or 
signs are within the ken of a layman.  See Layno, supra.  
However, weighing the evidence, the Board finds that the 
absence of any documented findings for a fungal condition of 
the nails in service, coupled with the absence of any 
documented findings for onychomycosis for more than 30 years 
following service, weighs against the claim.  The appellant 
has had the opportunity to provide buddy statements or other 
evidence corroborating the presence of a toenail fungal 
condition in service/after service.  None has been presented.  
Accordingly, the claim is denied.

The Board notes that onychomycosis is not a disease subject 
to the Agent Orange presumptive service connection 
provisions, and that evidence showing that onychomycosis is 
attributable to herbicide exposure has not been presented.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Lipomas

The evidence of record shows that the appellant had a lipoma 
excised soon after service separation in June 1968 and that 
he has had other lipomas since service.  The appellant 
reports that lipomas, or benign tumors, are attributable to 
Agent Orange exposure in service.  As an initial matter, the 
Board notes that lipomas are not a chronic condition or 
disease associated with herbicidal agents for which 
presumptive service connection is established under the 
applicable regulatory framework.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Also, the evidence does not show 
that service connection is warranted on a direct basis.  The 
appellant's opinion that exposure to herbicide agents caused 
his post service onset of lipomas is not competent.  As 
discussed above, matters concerning the etiology of certain 
conditions are sufficiently complex that they are not 
susceptible to lay opinion.  Jandreau, surpa.

The Board is fully aware that a lipoma was identified 
(diagnosed) in July 1968.  On July 15, the veteran reported 
that he had had the growth for approximately 4 weeks.  We 
conclude that the veteran is competent to report the 
appearance of an abnormal growth and when such started.  
However, accepting the veteran's report as true, his 
observation would still place he onset as after his release 
on June 5, 1968.  A review of the evidence of record does not 
indicate that a relationship, onset, causal or otherwise, 
exists between the post service onset of lipomas and service, 
to include herbicidal exposure.  Accordingly, the claim is 
denied.

Left Foot/Ankle Disability

The evidence of record shows that the appellant twice 
fractured his 2nd metatarsal of the left foot, and that he 
may have twisted his left ankle.  But service medical records 
show no abnormal left ankle pathology and clinical evaluation 
was normal at separation.  Furthermore, the Board observes 
that there are no documented complaints, findings, or 
treatment for left foot or ankle problems prior to the 
appellant's VA claim in 2003.  While report of VA examination 
dated June 2003 showed tenderness and limited range of ankle 
motion on the left, the examiner opined that this was 
unrelated to the left foot and ankle injury noted in service.  
No other medical opinion has been received.  As such, the 
weight of the evidence is against the claim.

In sum, a chronic left foot or ankle disability is not shown 
in service, and arthritis is not shown within the initial 
post separation year.  Although the appellant sustained an 
injury in service to his 2nd metatarsal on the left, no 
residuals of that injury are shown in service or on recent VA 
examination.  Also, although June 2003 x-ray study showed 
minimal arthritis of the left foot, arthritis is not shown 
within the initial post separation year and has not been 
attributed to the in-service injury by reliable evidence.  
Accordingly, the claim is denied.


ORDER

A 70 percent evaluation for PTSD effective May 3, 2006 is 
granted.  A total rating for compensation on the basis of 
individual unemployability effective May 3, 2006, is granted.

An evaluation greater than 50 percent prior to May 3, 2006, 
for PTSD is denied.

An effective date earlier than May 3, 2006, for a grant of 
TDIU is denied.

Service connection for sleep apnea is denied

Service connection for heart disability is denied.

Service connection for onychomycosis is denied.

Service connection for lipomas and residuals of post 
operative lipomas is denied.

Service connection for left foot and ankle disability is 
denied.


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


